TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00546-CV



                 Clauklin LLC and Capital City Relocation, LLC, Appellants

                                                  v.

     Stephen Shamel; Grace Shamel; and All Other Occupants of 2609 Bonnyrigg Ct.,
                         Cedar Park, Texas 78613, Appellees


             FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
         NO. C-1-CV-12-005683, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                             MEMORANDUM OPINION


               On May 3, 2013, after appellants Clauklin LLC and Capital City Relocation, LLC

filed an unopposed motion requesting a ninety-day extension of time to file their reply brief while

the parties finalized a settlement of the dispute, we abated the appeal and instructed the parties that

if they reached settlement, they were to file a motion to reinstate and dismiss the appeal. Appellants

have filed an “unopposed motion to reinstate and dismiss appeal pursuant to settlement,” informing

this Court that the parties have reached a full and final settlement agreement. We grant the

appellants’ motion, reinstate the appeal, and dismiss it. See Tex. R. App. P. 42.1(a)(1).



                                               __________________________________________

                                               Bob Pemberton, Justice

Before Justices Puryear, Pemberton, and Rose

Dismissed on Appellants’ Motion

Filed: June 7, 2013